Case 1:19-cv-05490-ILG-RML Document 6-1 Filed 10/03/19 Page 1 of 5 PageID #: 21
                                                                               Revised January 2018


                                 Magistrate Judge Robert M. Levy
                                      Brooklyn Courthouse
                                    Telephone: 718-613-2340
                                       Fax: 718-613-2345
                                   Fax Page Limit: None listed
                                     Contact: Janine Marino
                                    Telephone: 718-613-2340
                                        Hours: None listed

Motions Returnable: Set by the court.

Unless otherwise ordered in a specific case, matters before Judge Levy shall be conducted in
accordance with the following practices:

       1.      Electronic Case Filing (ECF)

               A.      All documents must be filed electronically. Regardless of the district judge
                       assigned, all documents directed to Judge Levy must be filed electronically
                       via the Court=s Electronic Case Filing System, pursuant to Administrative
                       Order 2004-08. ECF procedures are available from the district court=s
                       website, http://www.nyed.uscourts.gov. For questions, regarding filing
                       ECF documents you may call the Court=s Docket Section at
                       (718) 613-2610. ECF training may be scheduled by calling Evelyn Levine
                       at (718) 613-2312.

               B.      Notification and Orders by the Court: Attorneys will receive notifications
                       from the Court electronically. Hard copies will not be mailed to attorneys
                       registered for ECF. Accordingly, attorneys are responsible for keeping their
                       e-mail addresses current with the Clerk=s Office. Attorneys are responsible
                       for ensuring that they are registered with the Clerk=s Office to receive e-mail
                       notifications in each and every matter in which they appear before
                       Judge Levy. For assistance, you may call (718) 613-2610.

               C.      Exemptions: Litigants proceeding pro se are exempt from ECF requirements.
                       Requests by attorneys for an exemption to the mandatory ECF policy must be
                       submitted to Judge Levy within two weeks of the date of the Initial
                       Conference Order, and must set forth good cause hardship reasons that state
                       the specific technological or other reason why counsel is not able to
                       participate in ECF. Such requests will be granted only in limited
                       circumstances.




                                                 1
Case 1:19-cv-05490-ILG-RML Document 6-1 Filed 10/03/19 Page 2 of 5 PageID #: 22



      2.    Communications With Chambers

            A.    Letters. Except for parties proceeding pro se, all communications with
                  chambers shall be filed via ECF. Do not mail, fax or hand-deliver hard
                  copies of electronic filings or correspondence between counsel to
                  chambers unless prior authorization is obtained from chambers. All
                  correspondence must have case name, docket number, and initials of
                  judges assigned to the case.

            B.    Telephone Calls. In addition to Paragraph 2(D) below, telephone calls to
                  chambers are permitted. For scheduling or calendar matters, call
                  chambers at the number listed above.

            C.    Faxes. Faxes to chambers are not permitted unless prior authorization is
                  obtained. Hard copies of faxes to chambers shall not be sent without
                  permission from chambers.

            D.    Scheduling and Calendar Matters. For scheduling and calendar matters,
                  call Janine Marino at (718) 613-2340.

            E.    Requests for Adjournments or Extensions of Time. All requests for
                  adjournments or extensions of time must be made in writing (in letter
                  form) and electronically filed under AMotions@ and not as a ALetter@ under
                  AOther Documents.@ The letter must state (1) the original date of the
                  conference or deadline (2) the reason for the request, (3) how much
                  additional time is needed, (4) the number of previous requests for
                  adjournment or extension, (5) whether these previous requests were
                  granted or denied, and (6) whether the adversary consents, and if not, the
                  reasons given by the adversary for refusing to consent. If the requested
                  adjournment or extension affects any other scheduled dates, a proposed
                  Revised Scheduling order must be included. If the request is for an
                  adjournment of a court appearance, absent emergency it shall be
                  made at least 2 business days prior to the scheduled appearance.
                  Please do not call chambers to request an adjournment of a court date
                  except in case of an emergency.

      3.                 Motions

            A.    Judge to Whom Motions Are to Be Made: Unless otherwise specifically
                  ordered, all non-dispositive pretrial motions are to be made to Judge Levy.
                  All dispositive motions (e.g., motions to dismiss, change venue, and for
                  summary judgment) are to be made to the presiding District Judge in
                  accordance with his or her individual rules.


                                          2
Case 1:19-cv-05490-ILG-RML Document 6-1 Filed 10/03/19 Page 3 of 5 PageID #: 23


            B.    Discovery Motions: For discovery motions, follow Local Civil Rules 37.3
                  and 6.4.

            C.    Cases In Which Parties Have Consented to Judge Levy: The parties may
                  consent, in writing, to refer a civil case to Judge Levy for all purposes,
                  including the entry of judgment, or for the limited purpose of a dispositive
                  motion or approval of a settlement or infant compromise. See 28 U.S.C.
                  ' 636(c)(1). In such cases, a pre-motion conference with Judge Levy is
                  required before making any dispositive motion, unless the moving party is
                  not represented by counsel, or the case stems from a habeas
                  corpus/prisoner petition or social security or bankruptcy appeal. The pre-
                  motion conference may be conducted by telephone with the permission of
                  the Court.

                  I.     To arrange a pre-motion conference, the moving party shall submit
                         a letter not to exceed three (3) pages in length setting forth the
                         basis of the anticipated motion. All parties so served must serve
                         and file a letter response, not to exceed three (3) pages within
                         seven (7) days of the service of the notification letter. Service of
                         the letter by the moving party within the time requirements of Rule
                         12 of the Federal Rules of Civil Procedure shall constitute timely
                         service of a motion made pursuant to Federal Rule of Civil
                         Procedure 12(b).

                  ii.    Courtesy Copies. Courtesy copies of all motion papers, marked as
                         such, should be submitted to chambers.

                  iii.   Memoranda of Law. The court expects counsel to exercise their
                         professional judgment as to the length of briefs and may impose
                         limits if that expectation is not met.

                  iv.    Filing of Motion Papers. Motion papers shall be filed promptly
                         after service.

                  v.     Oral Argument on Motions. Parties may request oral argument by
                         letter at the time their moving, opposing or reply papers are filed.
                         The court will determine whether argument will be heard and, if
                         so, will advise counsel of the argument date.

                  vi.    A pre-motion conference is not required before making any of the
                         motions described in Federal Rules of Appellate Procedure
                         4(a)(4)(A). These motions should be filed when served.




                                          3
Case 1:19-cv-05490-ILG-RML Document 6-1 Filed 10/03/19 Page 4 of 5 PageID #: 24


      4.    Pretrial Procedures in Consent Cases

            A.    Joint Pretrial Orders in Civil Cases where Parties Consent to Trial
                  before a Magistrate Judge. Unless otherwise ordered by the Court,
                  within 60 days after the date for the completion of discovery in a civil
                  case, the parties shall submit to the court for its approval a joint pretrial
                  order. All joint pretrial orders shall include the following:

                  i.      The full caption of the action.

                  ii      The names, addresses (including firm names) and telephone and
                          fax numbers of trial counsel.

                  iii.    A brief statement by plaintiff as to the basis of subject matter
                          jurisdiction, and a brief statement by each other party as to the
                          presence or absence of subject matter jurisdiction. Such
                          statements shall include citations to all statutes relied on and
                          relevant facts as to citizenship and jurisdictional amount.

                  iv      A brief summary by each party of the claims and defenses that
                          party has asserted which remain to be tried, without recital of
                          evidentiary matter but including citations to all statutes relied on.
                          Such summaries shall identify all claims and defenses previously
                          asserted which are not to be tried.

                  v.      A statement by each party as to whether the case is to be tried with
                          or without a jury, and the number of trial days needed.

                  vi.     Any stipulation or agreed statements of fact or law which have
                          been agreed to by all parties.

                  vii.    A list by each party as to the fact and expert witnesses whose
                          testimony is to be offered in its case in chief, indicating whether
                          such witnesses will testify in person or by deposition. Only listed
                          witnesses will be permitted to testify except when prompt notice
                          has been given and good cause shown.

                  viii.   A designation by each party of deposition testimony to be offered
                          in its case in chief, with any cross-designations and objections by
                          any other party.

                  iv.     Exhibits

                   1)     A schedule listing exhibits to be offered in evidence and if not

                                            4
Case 1:19-cv-05490-ILG-RML Document 6-1 Filed 10/03/19 Page 5 of 5 PageID #: 25
                         admitted by stipulation, the party or parties that will be offering
                         them. The schedule will also include possible impeachment
                         documents and/or exhibits, as well as exhibits that will be offered
                         only on rebuttal. The parties will list and briefly describe the
                         bases for any objections that they have to the admissibility of any
                         exhibits to be offered by any other party. Parties are expected to
                         resolve before trial all issues of authenticity, chain of custody and
                         related grounds. Failure to object in the pretrial order waives all
                         objections at trial, except objections as to relevance. Meritless
                         objections based on these grounds may result in the imposition of
                         sanctions. Only exhibits listed will be received in evidence except
                         for good cause; and

                         2)      All exhibits must be premarked for the trial and exchanged
                         with the other parties at least ten days before trial. Where exhibits
                         are voluminous, they should be placed in binders with tabs.

            B.    Filings Prior to Trial in Civil Cases. Unless otherwise ordered by the
                  Court, each party shall file, 15 days before the date of commencement of
                  trial if such a date has been fixed, or 30 days after the filing of the final
                  pretrial order if no trial date has been fixed:

                  i.     Requests to charge and proposed voir dire questions. Requests to
                         charge should be limited to the elements of the claims, the
                         damages sought, and defenses. General instructions will be
                         prepared by the court.

                  ii.    By claim, a detailed statement regarding damages and other relief
                         sought.

                  iii.   In non-jury cases, a statement of the elements of each claim or
                         defense involving such party, together with a summary of the facts
                         relied upon to establish each element.

                  iv.    In all cases, motions addressing any evidentiary or other issues
                         which should not be resolved in limine; and

                  v.     In any case where such party believes it would be useful, a pretrial
                         memorandum.




                                           5
